Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 01/18/2021 has been entered. Claims 1 and 9 have been amended. Claims 1-20 remain pending in the application. Objection to the claims 1-8 and 13-20 are withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a new limitation “… and a second signal at a high level written”, which is incomplete and needed to be clarified. Claims 2-8 and 13-20 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as unpatentable over Nonaka (US 20180122297 A1) in view of Yang (CN 106486063 A).
Regarding claim 1, Nonaka discloses a pixel circuit (e.g., Figs. 1 and 4-6; pixel circuit 10), applied to an active-matrix organic light emitting diode (AMOLED) screen (e.g., Fig. 2; OLED display 90), comprising a first transistor (transistor M14), a second transistor (transistor M12), a third transistor (transistor M15), a fourth transistor (transistor M11), a first scan signal line (scan line S2), a second scan signal line (scan line S1), a data signal line (data line D1), a control signal line (control signal line S2), a capacitor (capacitor 12) and a light emitting diode (LED) (LED 11); 
wherein a gate electrode (gate electrode) of the first transistor (transistor M14) is connected to the first scan signal line (scan line S2), a source electrode (source electrode) of the first transistor (transistor M14) is connected to a first plate (left terminal) of the capacitor (capacitor 12), and a drain electrode (drain electrode) of the (transistor M14) is connected to a drain electrode (drain electrode) of the second transistor (transistor M12); 
a second plate (right terminal) of the capacitor (capacitor 12) is connected to a drain electrode (drain electrode) of the third transistor (transistor M15); 
a gate electrode (gate electrode) of the second transistor (transistor M12) is connected to the second scan signal line (scan line S1), the drain electrode (drain electrode) of the second transistor (transistor M12) is connected to a gate electrode (gate electrode) of the fourth transistor (transistor M11), and a source electrode (source electrode) of the second transistor (transistor M12) is connected to the data signal line (data line D1); 
a source electrode (source electrode) of the third transistor (transistor M15) is configured to be connected to a power source (power source VDD), the drain electrode (drain electrode) of the third transistor (transistor M15) is connected to a source electrode (source electrode) of the fourth transistor (transistor M11), and a gate electrode (gate electrode) of the third transistor (transistor M15) is connected to the control signal line (control signal line S2); 
a drain electrode (drain electrode) of the fourth transistor (transistor M11) is connected to an anode of the LED (anode of the LED 11); 
wherein the first scan signal line (scan line S2) is configured to transmit a control signal (control signal EM) to the gate electrode of the first transistor (transistor M14) to control the first transistor to turn on or off (transistor M14 is turned on or off when control signal EM supplied through scan line S2 is low L or high H), the second scan signal line (scan line S1) is configured to transmit a control signal (control signal SCAN) (transistor M12 is turned on or off when control signal SCAN supplied through scan line S2 is low L or high H), the control signal line (control signal line S2) is configured to transmit a control signal (control signal EM) to the gate electrode of the third transistor (transistor M15) to control the third transistor to turn on or off (transistor M15 is turned on or off when control signal EM supplied through scan line S2 is low L or high H); and 
wherein a current Ids (current I; Figs. 4-6 and [0079]-[0090]) flowing through the fourth transistor (transistor M11) is obtained under a coupling action of the one capacitor (capacitor 12) and by controlling the three transistors comprising the first transistor (transistor M14), the second transistor (transistor M12) and the third transistor (transistor M15) to turn on or off (Figs. 4-6 and [0079]-[0090]), wherein the current Ids flowing through the fourth transistor (Figs. 4-6 and [0079]-[0090]; refer to current equation in [0089]) is calculated by a first signal at a low level written into the gate electrode of the fourth transistor through the data signal line in a first stage (Figs. 4-6 and [0079]-[0090]; e.g., during a time period T2 as shown in Fig. 5, transistor M12 is turned on, a signal of V1=Vdata is supplied from the data line D1 and is applied to the gate electrode of the transistor M11, VA=V1=Vdata) and a second signal at a high level written (Figs. 4-6 and [0079]-[0090]; e.g., during a time period T1 as shown in Fig. 4, transistor M12 is turned on, a signal of V2=Vref is supplied from the data line D1 and is applied to the gate electrode of the transistor M11, VA=V2=Vref, Vref>Vdata).
(e.g., Figs. 1-3 and 6-8) discloses an OLED pixel circuit, comprising a first transistor (transistor T3), a second transistor (transistor T4), a third transistor (transistor T1), a fourth transistor (transistor DTFT), a first scan signal line (scan line Scan2), a second scan signal line (scan line Scan1), a data signal line (data line D), a control signal line (control signal line EM), a capacitor (capacitor Cm) and a light emitting diode (LED) (OLED). Yang (e.g., Figs. 1-3 and 6-8) also discloses a cathode of the LED is configured to be connected to ground (VSS is a ground voltage). The OLED pixel circuit disclosed by Yang is essentially same as that disclosed by Nonaka. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka so that the OLED generates light according to the current supplied by the pixel circuit.

Regarding claim 4, Nonaka in view of Yang discloses the pixel circuit of claim 1, Yang (Figs. 3 and 5-8) discloses further comprising a sixth transistor (transistor T5), wherein a gate electrode (gate electrode) of the sixth transistor (transistor T5) is connected to the first scan signal line (scan line Scan1), a drain electrode (drain electrode) of the sixth transistor (transistor T5) is connected to the LED (OLED), the first scan signal line (scan line Scan1) is configured to transmit a control signal (scan signal Scan1) to the gate electrode of the sixth transistor (transistor T5) to control the sixth transistor to turn on or off (transistor T5 is turned on or off when control signal Scan1 is low L or high H). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka. The combination/motivation would be to provide a control circuit to initialize the anode voltage of OLED.

Regarding claim 5, Nonaka in view of Yang discloses the pixel circuit of claim 4, Yang (Figs. 3 and 5-8) discloses the pixel circuit further comprising a reference level signal line (reference voltage line VSS), wherein the reference level signal line (reference voltage line VSS) is connected to a source electrode (source electrode) of the sixth transistor (transistor T5), the reference level signal line (reference voltage line VSS) is configured to provide an initial current to flow into the LED through the sixth transistor to initialize the LED (when transistor T5 is turned on, an initial current to flow into the OLED, and the OLED is initialized). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka for the same reason above.

Regarding claim 8, Nonaka in view of Yang discloses the pixel circuit of claim 1, Nonaka (e.g., Figs. 1-6) discloses wherein the AMOLED screen is a silicon-based AMOLED screen ([0067]-[0068]).


Regarding claim 9, Zhou discloses a pixel circuit driving method, applied to a pixel circuit (e.g., Figs. 1-4; OLED pixel circuit), wherein the pixel circuit (e.g., Figs. 1-4; OLED pixel circuit) is applied to an active-matrix organic light emitting diode (AMOLED) screen and comprises a first transistor (transistor T4), a second transistor (transistor T2), a third transistor (transistor T1), a fourth transistor (transistor DTFT), a first scan signal line (scan line Scan1), a second scan signal line (scan line Scan2), a data signal line (data line Data), a control signal line (control signal line Scan1), a capacitor (capacitor C1) and a light emitting diode (LED) (OLED); 
wherein a gate electrode (gate electrode) of the first transistor (transistor T4) is connected to the first scan signal line (scan line Scan1), a source electrode (source electrode) of the first transistor (transistor T4) is connected to a first plate (left terminal) of the capacitor (capacitor C1), and a drain electrode (drain electrode) of the first transistor (transistor T4) is connected to a drain electrode (drain electrode) of the second transistor (transistor T2); 
a second plate (right terminal) of the capacitor (capacitor C1) is connected to a drain electrode (drain electrode) of the third transistor (transistor T1); 
a gate electrode (gate electrode) of the second transistor (transistor T2) is connected to the second scan signal line (scan line Scan2), the drain electrode (drain electrode) of the second transistor (transistor T2) is connected to a gate electrode (gate electrode) of the fourth transistor (transistor DTFT), and the source electrode (source electrode) of the second transistor (transistor T2) is connected to the data signal line (data line Data); 6Application No. 16/617,784 
a source electrode (source electrode) of the third transistor (transistor T1) is configured to be connected to a power source (power source Vdd), the drain electrode (drain electrode) of the third transistor (transistor T1) is connected to a source electrode (source electrode) of the fourth transistor (transistor DTFT), and a gate electrode (gate electrode) of the third transistor (transistor T1) is connected to the control signal line (control signal line Scan1); 
a drain electrode (drain electrode) of the fourth transistor (transistor DTFT) is connected to an anode of the LED (anode of the OLED); 
a cathode of the LED (anode of the OLED) is configured to be connected to ground (GND); 
wherein the first scan signal line (scan line Scan1) is configured to transmit a control signal (control signal Scan1) to the gate electrode of the first transistor (transistor T4) to control the first transistor to turn on or off (transistor T4 is turned on or off when control signal Scan1 supplied through scan line Scan1 is high H or low L), the second scan signal line (scan line Scan2) is configured to transmit a control signal (control signal Scan2) to the gate electrode of the second transistor (transistor T2) to control the second transistor to turn on or off (transistor T2 is turned on or off when control signal Scan2 supplied through scan line Scan2 is high H or low L), the control signal line (control signal line Scan1) is configured to transmit a control signal (control signal Scan1) to the gate electrode of the third transistor (transistor T1) to (transistor T1 is turned on or off when control signal Scan1 supplied through scan line Scan1 is high H or low L); and 
wherein a current Ids (current I; Figs. 2-4 and [0047], current equation) flowing through the fourth transistor (transistor DTFT) is obtained under a coupling action of the one capacitor (capacitor C1) and by controlling the three transistors comprising the first transistor (transistor T4), the second transistor (transistor T2) and the third transistor (transistor T1) to turn on or off (Figs. 1-4 and [0045]-[0047]), wherein the current Ids flowing through the fourth transistor (Figs. 2-4 and [0045]-[0047]; current equation in [0047]) is calculated by a first signal at a low level written into the gate electrode of the fourth transistor through the data signal line in a first stage (e.g., Figs. 2-3, and [0045]; e.g., during a time period P1, transistor T2 is turned on, transistor T4 is turned on, a low level signal of V1=0 is supplied from the data line Data and is applied to the gate electrode of the driving transistor DTFT) and a second signal at a high level written into the gate electrode of the fourth transistor through the data signal line in a second stage (e.g., Figs. 2-3, and [0046]; e.g., during a time period P2, transistor T2 is turned on, transistor T4 is turned off, a high level signal of V2=Vdata is supplied from the data line Data and is applied to the gate electrode of the driving transistor DTFT, Vdata>0); 
wherein pixel circuit driving method comprises: 
a first stage (during a time period P1): using the first scan signal line to control the first transistor to turn on, using the second scan signal line to control the second transistor to turn on, and using the data signal 7Application No. 16/617,784 line to write a first signal at a low level into the gate electrode of the fourth transistor and the first plate of the capacitor (e.g., Figs. 2-3, and [0045]; e.g., during a time period P1, transistor T2 is turned on by control signal Scan2, transistor T4 is turned on by control signal Scan1, a low level signal of V1=0 is supplied from the data line Data and is applied to the gate electrode of the driving transistor DTFT and the left terminal of the capacitor C1); 
a second stage (during a time period P2): using the first scan signal line to control the first transistor to turn off, using the second scan signal line to control the second transistor to turn on, and using the data signal line to write a second signal at a high level into the gate electrode of the fourth transistor to clamp a voltage at the source of the fourth transistor to a third signal, wherein the third signal is determined by the second signal and a threshold voltage of the fourth transistor (e.g., Figs. 2-3, and [0046]; e.g., during a time period P2, transistor T2 is turned on by control signal Scan2, transistor T4 is turned off by control signal Scan1, a high level signal of V2=Vdata is supplied from the data line Data and is applied to the gate electrode of the driving transistor DTFT, a voltage at the source of the driving transistor DTFT is given by Vdata+Vth, Vth is a threshold voltage of the driving transistor DTFT); and 
a third stage (during a time period P3): using the first scan signal line to control the first transistor to turn on, using the control signal line to control the third transistor to turn on, to make a voltage at the source electrode of the fourth transistor equal to a supply voltage of the power source (e.g., Figs. 2-3, and [0046]; e.g., during a time period P3, transistor T1 is turned on by control signal Scan1, a voltage Vdd is applied to the driving transistor DTFT); wherein under a coupling action of the capacitor, a voltage at the gate electrode of the fourth transistor is clamped to a fourth signal, wherein the fourth signal is determined by the first signal, the third signal and the supply voltage (e.g., Figs. 2-3; since V1=0, a voltage at the gate electrode of the driving transistor DTFT is given by Vdd-(Vdata+Vth)).
The difference between Zhou (e.g., Fig. 2) and the claimed invention is that the first transistor (transistor T4), the second transistor (transistor T2), the third transistor (transistor T1), and the fourth transistor (transistor DTFT) are n-type TFT, but  the first transistor, the second transistor, the third transistor, and the fourth transistor in the claimed invention are p-type TFT. It is well known n-type TFT and p-type TFT are exchangeable, of which the source and the drain of the p-type TFT correspond to the drain and the source of the n-type TFT. The examiner cites Yang as a reference. Yang (e.g., Figs. 1-3 and 6-8) discloses an OLED pixel circuit essentially same as or similar to that disclosed by Zhou, comprising a first transistor (transistor T3), a second transistor (transistor T4), a third transistor (transistor T1), a fourth transistor (transistor DTFT), which are p-type transistors. Therefore, it would have been prima facie obvious to replace Zhou’s n-type TFT with a p-type TFT as taught by Yang, because one of ordinary skill in the art would have been able to carry out such a modification or substitution without changing the working principle of OLED pixel circuit. Since a p-type transistor is activated by a low voltage, and an n-type transistor is activated by a high voltage, it should be understood that, when Zhou’s n-type transistors are substituted or replaced with p-type transistors, inverted control voltage signals are applied to the gate electrodes of the p-type transistors.

Regarding claim 10, Zhou in view of Yang discloses the pixel circuit driving method of claim 9, wherein the third signal in the second stage is a difference between the second (Zhou (e.g., Figs. 2-4) discloses during a time period P3, a third signal is given by Vdata+Vth, since the driving transistor DTFT is a n-type TFT, the threshold voltage value Vth is positive. When the n-type driving transistor is substituted by a p-type TFT, such as the DTFT as taught by Yang, the threshold voltage value Vth is negative, as a result, a third signal is given by Vdata-Vth); a difference between a voltage at the gate electrode of the fourth transistor and the voltage at the source electrode of the fourth transistor in the third stage is: Vgs=Vdata1+(Vdd-Vdata2+Vth)-Vdd=Vdata1-(Vdata2-Vth) (as described above, during a first stage P1, a low level signal V1=Vdata1=0 is applied to the gate electrode of the driving transistor DTFT, and during a second stage P2, a high level signal V2=Vdata2 is applied to the gate electrode of the driving transistor DTFT, Vc=Vdd-(Vdata2-Vth-Vdata1)=Vdd+Vdata1-(Vdata2-Vth), Va=Vdd, therefore, voltage difference between the gate electrode and the source electrode of the driving transistor DTFT is given by Vgs=Vc-Va = Vdata1-(Vdata2-Vth)), and;
wherein Vgs represents the difference between the voltage at the gate electrode of the fourth transistor and the voltage at the source electrode of the fourth transistor, Vdatel represents the first signal, Vdate2 represents the second signal, Vth represents the threshold voltage of the fourth transistor, and Vdd represents the supply voltage; a current flowing through the fourth transistor is: Ids=β/2(Vgs-Vth)2= β/2(Vdata1--(Vdata-Vth) -Vth))2= β/2(Vdata1-Vdata2)2; wherein Ids represents the current flowing through the fourth transistor, and β represents an amplification factor of the fourth transistor (According to the current equation of a driving transistor, I=β/2(Vgs-Vth)2=β/2(Vdata1--(Vdata-Vth) -Vth))2= β/2(Vdata1-Vdata2)2. Since Vdata1=0, I= β/2(Vdata2)2. Examiner note: in Zhou’s [0047], the current equation has a type error, I=K(Vg-Vth)2=K×Vdata2 should be I=K(Vg-Vth)2=K×Vdata2).

Regarding claim 12, Zhou in view of Yang discloses the pixel circuit driving method of claim 9, Yang (Figs. 3 and 5-8) discloses wherein in a case where the pixel circuit comprises a sixth transistor (transistor T5) and a reference level signal line (reference voltage line VSS), the method further comprises: using the first scan signal line (scan line Scan1) to transmit an initialization control signal (scan signal Scan1) to the sixth transistor (transistor T5) to control the sixth transistor to turn on (transistor T5 is turned on or off when control signal Scan1 is low L or high H), and using the reference level signal line (reference voltage line VSS) to provide an initial current to flow into the LED through the six transistor, to initialize the LED (when transistor T5 is turned on, an initial current to flow into the OLED, and the OLED is initialized). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka. The combination/motivation would be to provide a control circuit to initialize the anode voltage of OLED.

8.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Zhou (US 20180166011 A1) in view of Yang (CN 106486063 A) and further in view of Park (US 20160064411 A1).
Regarding claim 11, Zhou in view of Yang discloses the pixel circuit driving method of claim 9, but does not disclose where the pixel circuit comprises a fifth transistor as (e.g., Fig. 7) discloses an OLED pixel circuit, wherein in a case where the pixel circuit comprises a fifth transistor (transistor T6) connected between the fourth transistor (driving transistor T1) and the LED (OLED), in a case where a current flows through the fourth transistor (transistor T6), the current flows into the LED (OLED) after the current flows through the fifth transistor (driving transistor T1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka. The combination/motivation would be to prevent a current leak of the pixel circuit.

9.	Claims 2-3, 6, and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Nonaka (US 20180122297 A1) in view of Yang (CN 106486063 A) and further in view of Park (US 20160064411 A1).
Regarding claim 2, Nonaka in view of Yang discloses the pixel circuit of claim 1, but does not disclose wherein the first transistor is a dual-gate transistor as claimed. However, it is well known in the art that a transistor can be implemented as a single-gate or a multi-gate type. As an example, Park (e.g., Fig. 7) discloses an OLED pixel circuit, wherein a transistor, e.g., T3 or T4, is implemented as a single-gate or a dual-gate type, and both gates of the transistor are connected to the first scan signal line, e.g., GW or GI. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka, which would result in a pixel circuit, wherein the first transistor is a dual-gate transistor, and both gates of the first transistor are connected to the first scan signal line. By using a dual-gate transistor, the current leakage can be prevented.

Regarding claim 3, Nonaka in view of Yang discloses the pixel circuit of claim 1, but does not disclose the pixel circuit further comprising a fifth transistor as claimed. However, Park (e.g., Fig. 7) discloses an OLED pixel circuit, further comprising a fifth transistor (transistor T6), wherein a drain electrode of the fifth transistor (transistor T6) is connected to the anode of the LED (OLED), a source electrode of the fifth transistor (transistor T6) is connected to the drain electrode of the fourth transistor (transistor T1), a gate electrode of the fifth transistor (transistor T6) is connected to the control signal line (control signal line EML), the control signal line (control signal line EML) is configured to transmit a control signal (control signal EM) to the gate electrode of the fifth transistor (transistor T6) to control the fifth transistor to turn on or off. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka. The combination/motivation would be to prevent a current leak of the pixel circuit. 

Regarding claim 6, Nonaka in view of Yang discloses the pixel circuit of claim 1, Yang (Figs. 3 and 5-8) discloses the pixel circuit further comprising, a sixth transistor (transistor T5) and a reference level signal line (reference voltage line VSS); wherein a gate electrode (gate electrode) of the sixth transistor (transistor T5) is connected to the first scan signal line (scan line Scan1), a drain electrode (drain electrode) of the sixth transistor (transistor T5) is connected to the LED (OLED), the first scan signal line (scan line Scan1) is configured to transmit a control signal line (scan signal Scan1) to the gate electrode (gate electrode) of the sixth transistor (transistor T5) to control the (transistor T5 is turned on or off when control signal Scan1 is low L or high H); the reference level signal line (reference voltage line VSS) is connected to a source electrode (source electrode) of the sixth transistor (transistor T5), the reference level signal line (reference voltage line VSS) is configured to provide an initial current to flow into the LED through the sixth transistor to initialize the LED (when transistor T5 is turned on, an initial current to flow into the OLED, and the OLED is initialized). Nonaka and Yang do not disclose the pixel circuit further comprising a fifth transistor as claimed. However, Park (e.g., Fig. 7) discloses an OLED pixel circuit, further comprising a fifth transistor (transistor T6), wherein a drain electrode of the fifth transistor (transistor T6) is connected to the LED (OLED), a source electrode of the fifth transistor (transistor T6) is connected to the drain electrode of the fourth transistor (transistor T1), a gate electrode of the fifth transistor (transistor T6) is connected to the control signal line (control signal line EML), the control signal line (control signal line EML) is configured to transmit a control signal (control signal EM) to the gate electrode of the fifth transistor to control the fifth transistor (transistor T6)  to turn on or off. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the OLED display device of Nonaka. The combination/motivation would be to prevent a current leak of the pixel circuit. 

Regarding claim 18, Nonaka in view of Yang and further in view of Park discloses the pixel circuit of claim 2, Nonaka (e.g., Figs. 1-6) wherein the AMOLED screen is a silicon-based AMOLED screen ([0067]-[0068]).

(e.g., Figs. 1-6) wherein the AMOLED screen is a silicon-based AMOLED screen ([0067]-[0068]).

10.	Claims 7, 15-16 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Nonaka (US 20180122297 A1) in view of Yang (CN 106486063 A) and further in view of Lin (US 10395590 B1).
Regarding claim 7, Nonaka in view of Yang discloses the pixel circuit of claim 1, but does not disclose wherein the AMOLED screen is a micro AMOLED screen. However, Lin (e.g., Figs. 1-4 and 16-17) discloses a pixel circuit, applied to an active-matrix organic light emitting diode (AMOLED) screen, wherein the AMOLED screen is a micro AMOLED screen (e.g., Figs. 1-4 and 16-17; micro AMOLED screen). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the OLED display device of Nonaka in view of Yang. The combination/motivation would be to provide a micro AMOLED screen with a reduced power consumption and a constant current driving.

Regarding claim 15, Nonaka in view of Yang discloses the pixel circuit of claim 4, but does not disclose wherein the AMOLED screen is a micro AMOLED screen. However, Lin (e.g., Figs. 1-4 and 16-17) discloses a pixel circuit, applied to an active-matrix organic light emitting diode (AMOLED) screen, wherein the AMOLED screen is a micro AMOLED screen (e.g., Figs. 1-4 and 16-17; micro AMOLED screen). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention 

Regarding claim 16, Nonaka in view of Yang discloses the pixel circuit of claim 5, but does not disclose wherein the AMOLED screen is a micro AMOLED screen. However, Lin (e.g., Figs. 1-4 and 16-17) discloses a pixel circuit, applied to an active-matrix organic light emitting diode (AMOLED) screen, wherein the AMOLED screen is a micro AMOLED screen (e.g., Figs. 1-4 and 16-17; micro AMOLED screen). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the OLED display device of Nonaka in view of Yang. The combination/motivation would be to provide a micro AMOLED screen with a reduced power consumption and a constant current driving.

Regarding claim 20, Nonaka in view of Yang and further in view of Lin discloses the pixel circuit of claim 7, Nonaka (e.g., Figs. 1-6) discloses wherein the AMOLED screen is a silicon-based AMOLED screen ([0067]-[0068]).

11.	Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Nonaka (US 20180122297 A1) in view of Yang (CN 106486063 A) and Park (US 20160064411 A1) and further in view of Lin (US 10395590 B1).
Regarding claim 13, Nonaka in view of Yang and further in view of Park discloses the pixel circuit of claim 1, but does not disclose wherein the AMOLED screen is a micro (e.g., Figs. 1-4 and 16-17) discloses a pixel circuit, applied to an active-matrix organic light emitting diode (AMOLED) screen, wherein the AMOLED screen is a micro AMOLED screen (e.g., Figs. 1-4 and 16-17; micro AMOLED screen). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the OLED display device of Nonaka in view of Yang and Park. The combination/motivation would be to provide a micro AMOLED screen with a reduced power consumption and a constant current driving.

Regarding claim 14, Nonaka in view of Yang and further in view of Park discloses the pixel circuit of claim 1, but does not disclose wherein the AMOLED screen is a micro AMOLED screen. However, Lin (e.g., Figs. 1-4 and 16-17) discloses a pixel circuit, applied to an active-matrix organic light emitting diode (AMOLED) screen, wherein the AMOLED screen is a micro AMOLED screen (e.g., Figs. 1-4 and 16-17; micro AMOLED screen). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the OLED display device of Nonaka in view of Yang and Park. The combination/motivation would be to provide a micro AMOLED screen with a reduced power consumption and a constant current driving.

Regarding claim 17, Nonaka in view of Yang and further in view of Park discloses the pixel circuit of claim 6, but does not disclose wherein the AMOLED screen is a micro AMOLED screen. However, Lin (e.g., Figs. 1-4 and 16-17) discloses a pixel circuit, (e.g., Figs. 1-4 and 16-17; micro AMOLED screen). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin to the OLED display device of Nonaka in view of Yang and Park. The combination/motivation would be to provide a micro AMOLED screen with a reduced power consumption and a constant current driving.

Response to Arguments
13.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Nonaka (US 20180122297 A1), Yang (CN 106486063 A), Zhou (US 20180166011 A1), Lin (US 10395590 B1), and Park (US 20160064411 A1) have been used for new ground rejection.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.